Citation Nr: 0830600	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-37 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for residuals of a head 
and facial injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
residuals of right shoulder fracture, residuals of a left 
ankle sprain, a kidney disorder, and residuals of a head and 
facial injury.  The veteran appealed the decision.   

In a March 2006 rating decision, the RO granted service 
connection for residuals of a right clavicle fracture and 
osteoarthritis of the left ankle, status post talus fracture.  
Therefore, the only issues remaining on appeal are 
entitlement to service connection for a kidney disorder and 
residuals of a head and facial injury as reflected on the 
title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran requested to be afforded 
with a Board hearing in Washington, DC in his November 2005 
VA Form 9.  However, the veteran through his representative 
recently requested in August 2008 correspondence that the 
veteran be afforded with a videoconference hearing before the 
Board because of the veteran's inability to travel to 
Washington, DC.  Therefore, this case must be remanded in 
order to satisfy the veteran's hearing request.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge at the next available 
opportunity.  

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




